 Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 1 of 55 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


SAUL HYMES and ILANA HARWAYNE-
GIDANSKY, individually and on behalf of all
others similarly situated,
                                                          Case No.
                               Plaintiffs,
                                                          CLASS ACTION COMPLAINT
   v.
                                                          JURY TRIAL DEMANDED
EARL ENTERPRISES HOLDINGS, INC.

                               Defendant.


        Plaintiffs Saul Hymes (“Hymes”) and Ilana Harwayne-Gidansky (“Harwayne-Gidansky”)

(collectively, “Plaintiffs”), individually and on behalf of all other similarly situated individuals,

allege upon personal knowledge of the facts respectively pertaining to their own actions, and

upon information and belief as to all other matters, by and through their undersigned counsel,

hereby bring this Class Action Complaint against defendant Earl Enterprises Holdings, Inc.

(“Earl Enterprises” or “Defendant”).

                                     NATURE OF ACTION

        a.    Plaintiffs assert this class action against Defendant Earl Enterprises for its failure

to exercise reasonable care in securing and safeguarding its customers’ sensitive personal

information (“SPI”), including the names, payment card numbers, payment card expiration dates,

and payment card security codes.

        2.     On March 29, 2019, Defendant announced that it had “become aware of a data

security incident potentially affecting payment card information of a limited number of guests
    Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 2 of 55 PageID 2



that dined at certain of Earl Enterprises’ restaurants.”1 Defendant included a list of approximately

100 affected restaurants (largely its chain Buca di Beppo, but also other restaurants including

Planet Hollywood and Earl of Sandwich) and stated that the breach involved transactions at

restaurants between May 23, 2018, through March 18, 2019 (the “Data Breach”).2

            3.   In fact, the breach was much more serious than implied by Earl Enterprises’ own

press release. Highly respected security blogger Brian Krebs noted that approximately 2.15

million payment card numbers belonging to customers who had patronized Defendant’s

restaurants were actively for sale on the dark web through a site called “Joker’s Stash” beginning

as early as February 20, 2019 (the “Krebs Report”).

            4.   Defendant could have prevented this Data Breach. Data breaches at other

restaurant chains and retail establishments in the last few years have been the result of malware

installed on point-of-sale (“POS”) systems. While many retailers, restaurant chains, and other

companies have responded to data breaches by adopting technology that helps make transactions

more secure, Defendant did not.

            5.   In addition to Defendant’s failure to prevent the Data Breach, Defendant also

failed to detect the breach for approximately ten months.

            6.   The Data Breach was the result of Defendant’s inadequate approach to data

security and protection of SPI that it collected during the course of its business. The deficiencies

in Defendant’s data security were so significant that the malware installed by hackers remained

undetected and intact in Defendant’s systems for months.

            7.   The susceptibility of POS systems to malware is well-known throughout the

restaurant industry, as well as the retail industry. In the last five years, practically every major
1
      http://www.earlenterprise.com/incident/, last accessed March 31, 2019.
2
      Id.

                                                 2
    Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 3 of 55 PageID 3



data breach involving retail stores or fast-food restaurant chains has been the result of malware

placed on POS systems. Accordingly, data security experts have warned companies, “[y]our POS

system is being targeted by hackers. This is a fact of 21st-century business.”3 Unfortunately,

Defendant’s profit-driven decision to ignore warnings like this led to the damage alleged here.

         8.     Defendant disregarded the rights of Plaintiffs and the Class by intentionally,

willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its

data systems were protected, failing to disclose to its customers the material fact that it did not

have adequate computer systems and security practices to safeguard SPI, failing to take available

steps to prevent and prevent the Data Breach, failing to monitor and timely detect the Data

Breach, and failing to provide Plaintiffs and the Class prompt and accurate notice of the Data

Breach.

         9.     As a result of Defendant’s Data Breach, Plaintiffs’ and Class members’ SPI have

been exposed to criminals for misuse. The injuries Plaintiffs and the Class suffered as a direct

result of the Data Breach include:

         a.     unauthorized charges on debit and credit card accounts;

         b.     theft of personal and financial information;

         c.     costs associated with the detection and prevention of identity theft and

                unauthorized use of financial accounts;

         d.     damages arising from the inability to use debit or credit card accounts because

                accounts were suspended or otherwise rendered unusable as a result of fraudulent




3
      Datacap Systems Inc., Point of sale security: Retail data breaches at a glance,
      https://www.datacapsystems.com/blog/point-of-sale-security-retail-data-breaches-at-a-
      glance#.

                                                 3
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 4 of 55 PageID 4



          charges stemming from the Data Breach, including but not limited to foregoing

          cash back rewards;

     e.   damages arising from the inability to withdraw or otherwise access funds because

          accounts were suspended, restricted, or otherwise rendered unusable as a result of

          the Data Breach, including, but not limited to, missed bill and loan payments,

          late-payment charges, and lowered credit scores and other adverse impacts on

          credit;

     f.   costs associated with spending time to address and mitigate the actual and future

          consequences of the Data Breach such as finding fraudulent charges, cancelling

          and reissuing payment cards, purchasing credit monitoring and identity theft

          protection services, imposition of withdrawal and purchase limits on

          compromised accounts, including, but not limited to, lost productivity and

          opportunity(ies), time taken from the enjoyment of one’s life, and the

          inconvenience, nuisance and annoyance of dealing with all issues resulting from

          the Data Breach;

     g.   the imminent and certainly impending injury resulting from the potential fraud

          and identity theft posed by SPI being exposed for theft and sale on the dark web;

     h.   costs of products and services purchased at Defendant’s various restaurants during

          the period of the Data Breach because Plaintiffs and the Class would not have

          dined at Defendant’s various restaurants had Defendant disclosed that it lacked

          adequate systems and procedures to reasonably safeguard SPI;

     i.   damages to and diminution in value of SPI entrusted to Defendant for the sole

          purpose of purchasing products and services from Defendant; and



                                           4
 Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 5 of 55 PageID 5



       j.      the loss of Plaintiffs’ and Class members’ privacy.

       10.     The injuries Plaintiffs and the Class suffered were directly and proximately

caused by Defendant’s failure to implement or maintain adequate data security measures for SPI.

       11.     Plaintiffs and the Class retain a significant interest in ensuring that their SPI,

which remain in Defendant’s possession, are protected from further breaches, and seek to

remedy the harms suffered as a result of the Data Breach for themselves and on behalf of

similarly situated consumers whose SPI was stolen.

       12.     Plaintiffs, individually and on behalf of similarly situated consumers, seek to

recover damages, equitable relief, including injunctive relief designed to prevent a reoccurrence

of the Data Breach and resulting injuries, restitution, disgorgement, reasonable costs and

attorneys’ fees, and all other remedies this Court deems proper.

                                            PARTIES

       13.     Plaintiffs Saul Hymes and Ilana Harwayne-Gidansky are natural persons and a

married couple residing in East Setauket, New York.

       14.     Defendant Earl Enterprises Holdings, Inc. is a Florida corporation with its

principal place of business at 4700 Millenia Blvd., Suite 400, Orlando, Florida 32839.

                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (“The Class Action

Fairness Act”) because sufficient diversity of citizenship exists between parties in this action, the

aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and there

are 100 or more members of the Class, pursuant to the Krebs Report.




                                                 5
 Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 6 of 55 PageID 6



        16.    This Court has personal jurisdiction over Earl Enterprises because its principal

place of business is in the Middle District of Florida, Earl Enterprises is authorized to and

regularly conducts business in the Middle District of Florida.

        17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2) because

Defendant is a corporation, has its principal place of business in this District, and a substantial

part of the events and omissions giving rise to this action occurred in this District.

                                   FACTUAL ALLEGATIONS

A.      Plaintiffs’ Transactions

        18.    On or around February 17, 2019, Plaintiffs purchased food at a Buca di Beppo

located at 705 6th Avenue, San Diego, California, one of the affected locations, using their joint

credit card.

        19.    Plaintiffs continue to monitor their accounts in an effort to detected and prevent

any further misuses.

        20.    Since the announcement, Plaintiffs put a hold on their account, cancelled their

credit card, and as of the filing of this complaint, are awaiting the delivery of a new card.

Consequently, Plaintiffs have had to forgo using the cancelled credit card, including

accumulating credit card rewards points, and must now spend time and effort transferring over

automatic payments to the new credit card number after the new card is received.

        21.    Plaintiffs’ joint payment card that was compromised in the Data Breach is

connected to a cash-back rewards program. While awaiting a replacement card following the

Data Breach and fraudulent charges, Plaintiffs had to use alternative methods of payment and,

thus, lost the opportunity to accrue cash-back rewards during that time.




                                                  6
 Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 7 of 55 PageID 7



       22.     Consequently, Plaintiffs lost time dealing with the issues related to the Data

Breach in cancelling their credit card, communicating with their financial institution, and in

procuring credit freezes to mitigate potential future harm.

       23.     Plaintiffs would not have used their credit cards to make purchases at Defendant’s

restaurants during the period of the Data Breach had Defendant disclosed that it lacked adequate

computer systems and data security practices to safeguard customers’ SPI from theft.

       24.     Plaintiffs suffered actual injury from having their SPI stolen as a result of the Data

Breach.

       25.     Plaintiffs suffered actual injury and damages in paying money to, and purchasing

products from, Defendant’s restaurants during the Data Breach, expenditures which they would

not have made had Defendant disclosed that it lacked computer systems and data security

practices adequate to safeguard customers’ SPI from theft.

       26.     Plaintiffs suffered actual injury in the form of damages to and diminution in the

value of their SPI—a form of intangible property that Plaintiffs entrusted to Defendant for the

purpose of purchasing Defendant’s products and which was compromised in and as a result of

the Data Breach.

       27.     Plaintiffs suffered lost time, annoyance, interference, and inconvenience as a

result of the Data Breach, and have concerns for the loss of their privacy.

       28.     Plaintiffs have suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse resulting from their SPI being

placed in the hands of criminals.

       29.     Plaintiffs have continuing interest in ensuring their SPI, which remains in the

possession of Defendant, is protected and safeguarded from future breaches.



                                                 7
 Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 8 of 55 PageID 8



B.     Earl Enterprises’ Customer Data Collection Practices

       30.     Defendant is a for-profit corporation that owns several large restaurant chains,

including Buca di Beppo, Planet Hollywood, Earl of Sandwich, as well as smaller restaurants,

such as Chicken Guy! and Café Hollywood.

       31.     As part of the dining process, Defendant’s restaurants, like most restaurants,

accept payment cards through point-of-sale (“POS”) terminals, which accept customer payment

card data and process it for payment at the time for which a meal is paid. This data includes the

cardholder name, the account number, expiration date, card verification value (“CVV”), and PIN

data for debit cards . Defendant stores the SPI in its POS system and transmits this information to

a third party for processing and completion of the payment.

       32.     At all relevant times, Defendant was well-aware, or reasonably should have been

aware, that the SPI collected, maintained, and stored in the POS systems is highly sensitive,

susceptible to attack, and could be used for wrongful purposes by third parties, such as identity

theft and fraud.

       33.     POS systems and terminals, especially in the hospitality industry, are popular

targets for cyberattacks, often involving remote attacks which install malware which can spread

through an entire system. The frequency and prevalence of such attacks make it imperative that

companies in the hospitality industry (such as Defendant) routinely monitor for malware and

cyberattacks and regularly update their software and security procedures.

       34.     Such malware can go undetected for a long period of time, especially if industry

best practices are not routinely used. As Forbes Magazine noted, Defendant’s breach went




                                                8
    Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 9 of 55 PageID 9



unnoticed for ten months, an “alarming amount of time for point-of-sale malware to go

undetected.”4

         35.    SPI is a valuable commodity because it contains not only payment card numbers,

but also personally identifiable information (“PII”). A “cyber black market” exists in which

criminals openly post stolen payment card numbers, social security numbers, and other personal,

private information on multiple underground Internet websites. SPI is valuable to identity thieves

because they can use victims’ personal data—including SPI and PII—to open new financial

accounts and take out loans in another person’s name, incur charges on existing accounts, or

clone ATM, debit, and credit cards.

         36.    Legitimate organizations and the criminal underground alike recognize the value

of SPI and PII contained in a merchant’s data systems; otherwise, the latter would not

aggressively seek or pay for it. For example, in “one of 2013’s largest breaches . . . not only did

hackers compromise the [card holder data] of three million customers, they also took registration

data [containing SPI and PII] from 38 million users.”5

         37.    Professionals tasked with trying to stop fraud and other misuse know that SPI and

PII have real monetary value in part because criminals continue their efforts to obtain this data. 6

In other words, if any additional breach of sensitive data did not have incremental value to

criminals, one would expect to see a reduction in criminal efforts to obtain such additional data

4
      https://www.forbes.com/sites/leemathews/2019/03/31/planet-hollywood-and-buca-di-beppo-
      parent-confirms-2-15-million-customer-credit-cards-breached/#d08ef1418c4c, last accessed
      March 31, 2019.
5
      Verizon 2014 PCI Compliance Report, available at:
      https://www.cisco.com/c/dam/en_us/solutions/industries/docs/retail/verizon_pci2014.pdf
      (hereafter “2014 Verizon Report”), at 54.
6
      Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO Magazine,
      http://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-cybercriminals-
      continue-to-outwit-it.html, October 2016.

                                                 9
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 10 of 55 PageID 10



over time. However, just the opposite has occurred. For example, the Identity Theft Resource

Center reported 1,579 data breaches in 2017, which represents a 44.7 percent increase over the

record high figures reported for 2016.7

       38.     The SPI and PII of consumers remains of high value to identity criminals, as

evidenced by the prices criminals will pay through black-market sources, or what is often called

the dark web. Numerous sources cite dark web pricing for stolen identity credentials. For

example, a complete set of bank account credentials can fetch a thousand dollars or more

(depending on the associated credit score or balance available to criminals).8 Experian reports

that a stolen credit or debit card number can sell for $5–110 on the dark web. 9

       39.     At all relevant times, Defendant knew, or reasonably should have known, of the

importance of safeguarding SPI and PII, and of the foreseeable consequences that would occur if

its data security system was breached, including, specifically, the significant costs that would be

imposed on its customers as a result of a breach.

       40.     Defendant was, or should have been, fully aware of the significant volume of

daily credit and debit card transactions at its restaurants, amounting to tens of thousands of daily

payment card transactions, and thus, the significant number of individuals who would be harmed

by a breach of Defendant’s systems.

       41.     Unfortunately, and as alleged below, despite all of this publicly available

knowledge of the continued compromises of SPI and PII in the hands of other third parties, such
7
    2017 Annual Data Breach Year-End Review, https://www.idtheftcenter.org/2017-data-
    breaches.
8
    Here’s How Much Thieves Make By Selling Your Personal Data Online, Business Insider,
    http://www.businessinsider.com/heres-how-much-your-personal-data-costs-on-the-dark-web-
    2015-5, May 27, 2015.
9
    Here’s How Much Your Personal Information Is Selling for on the Dark Web
    https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-
    is-selling-for-on-the-dark-web/.

                                                10
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 11 of 55 PageID 11



as retailers and restaurant chains, Defendant’s approach to maintaining the privacy and security

of Plaintiffs’ and Class members’ SPI and PII was lackadaisical, cavalier, reckless, or at the very

least, negligent.

C.         Defendant had Notice of Data Breaches Involving Malware on POS Systems

           42.   A wave of data breaches causing the theft of retail payment card information has

hit the United States in the last several years.10 In 2016, the number of U.S. data breaches

surpassed 1,000, a record high and a forty percent increase in the number of data breaches from

the previous year.11 The amount of payment card data compromised by data breaches is massive.

For example, it is estimated that over 100 million cards were compromised in 2013 and 2014.12

           43.   Most of the massive data breaches occurring within the last several years involved

malware placed on POS systems used by merchants. A POS system is an on-site device, much

like an electronic cash register, which manages transactions from consumer purchases, both by

cash and card. When a payment card is used at a POS terminal, “data contained in the card’s

magnetic stripe is read and then passed through a variety of systems and networks before

reaching the retailer’s payment processor.”13 The payment processor then passes the payment




10
     Identity Theft Resource Center, Data Breaches Increase 40 Percent in 2016, Finds New
     Report From Identity Theft Resource Center and CyberScout (Jan. 19, 2017), available at
     https://www.idtheftcenter.org/2016databreaches.html.
11
     Id.
12
     Symantec, A Special Report On Attacks On Point-of-Sale Systems, p. 3 (Nov. 20, 2014),
     available at: https://origin-www.symantec.com/content/dam/symantec/docs/white-papers/attacks-on-
     point-of-sale-systems-en.pdf.
13
     Id. at 6.

                                                 11
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 12 of 55 PageID 12



information on to the financial institution that issued the card and takes the other steps needed to

complete the transaction.14

           44.    Before transmitting customer data over the merchant’s network, POS systems

typically, and very briefly, store the data in plain text within the system’s memory. 15 The stored

information includes “Track 1” and “Track 2” data from the magnetic strip on the payment card,

such as the cardholder’s first and last name, the expiration date of the card, and the CVV (three

number security code on the card).16 This information is unencrypted on the card and, at least

briefly, will be unencrypted in the POS terminal’s temporary memory as it processes the data. 17

           45.    In order to directly access a POS device, hackers generally follow four steps:

infiltration, propagation, exfiltration, and aggregation.18 In the infiltration phase, an “attacker

gains access to the target environment”19 allowing the hackers to move through a business’s

computer network, find an entry point into the area that handles consumer payments, and directly

access the physical POS machines at in-store locations.20 Once inside the system the attacker

then infects the POS systems with malware, which “collects the desired information . . . and then

exfiltrates the data to another system” called the “aggregation point.”21


14
     Salva Gomzin, Hacking Point of Sale: Payment Application Secrets, Threats, and Solutions,
     8 (Wiley 2014), available at: http://1.droppdf.com/files/IS0md/wiley-hacking-point-of-sale-
     payment-application-secrets-threats-and-solutions-2014.pdf.
15
     Id. at 39.
16
     Id. at 43–50.
17
     Symantec, supra note 12, at 5.
18
     Point of Sale Systems and Security: Executive Summary, SANS Institute, 4 (Oct. 2014),
     available at: https://www.sans.org/reading-room/whitepapers/analyst/point-salesystems-
     security-executive-summary-35622.
19
     Id.
20
     Symantec, supra note 12, at 8.
21
     SANS Institute, supra note 18, at 4.

                                                 12
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 13 of 55 PageID 13



          46.   A 2016 report by Verizon confirmed the vast majority of successful breaches

leverage legitimate credentials to gain access to the POS environment. Once attackers gain

access to the POS devices, they install malware, usually a RAM scraper, to capture payment card

data.22

          47.   Intruders with access to unencrypted Track 1 and Track 2 payment card data can

physically replicate the card or use it online. Unsurprisingly, theft of payment card information

via POS systems is now “one of the biggest sources of stolen payment cards.”23 For example, in

2013, hackers infiltrated Target, Inc.’s POS system, stealing information from an estimated 40

million payment cards in the United States. In 2014, over 7,500 self-checkout POS terminals at

Home Depots throughout the United States were hacked, compromising roughly 56 million debit

and credit cards.24 Likewise, POS systems at more than 1,000 Wendy’s restaurants were

infiltrated with malware, resulting in the theft of payment cards data for approximately six-

months.25 The same is true of Brinker, Chipotle, and numerous other retail restaurants.

          48.   Given the numerous reports indicating the susceptibility of POS systems and

consequences of a breach, Defendant was well-aware, or should have been aware, of the need to

safeguard its POS systems.




22
     Verizon,     2016     Breach     Investigations    Report,  at   33     available         at
     https://www.verizonenterprise.com/resources/reports/rp_DBIR_2016_Report_en_xg.pdf
     (hereafter “2016 Verizon Report”), at 54.
23
     Symantec, supra note 12, at 3.
24
     Brett Hawkins, Case Study: The Home Depot Data Breach, 7 (SANS Institute, Jan. 2015),
     available at: https://www.sans.org/reading-room/whitepapers/casestudies/casestudy-home-
     depot-data-breach-36367.
25
     Krebs on Security, 1,025 Wendy’s Locations Hit in Card Breach (July 8, 2016),
     https://krebsonsecurity.com/2016/07/1025-wendys-locations-hit-in-card-breach/.

                                               13
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 14 of 55 PageID 14



D.      Defendant Failed to Comply with Industry Standards

        49.     Despite the enumerated vulnerabilities of POS systems, available security

measures, and reasonable business practices would have significantly reduced or even eliminated

the likelihood that hackers could successfully infiltrate a business’ POS system.

        50.     The payment card networks (MasterCard, Visa, Discover, and American

Express), data security organizations, state governments, and federal agencies have all

implemented various standards and guidance on security measures designed to prevent these

types of intrusions into POS systems. However, despite Defendant’s understanding of the risk of

data theft via malware installed on POS systems, and the widely available resources to prevent

intrusion into POS data systems, Defendant failed to adhere to these guidelines and failed to take

reasonable and sufficient protective measures to prevent the Data Breach.

        51.     Security experts have recommended specific steps that retailers should take to

protect their POS systems. For example, a few years ago, Symantec recommended “point to

point encryption” implemented through secure card readers, which encrypt credit card

information in the POS system, preventing malware that extracts card information through the

POS memory while it processes the transaction.26 Moreover, Symantec emphasized the

importance of adopting EMV chip technology. Datacap Systems, a developer of POS systems,

recommended similar preventative measures.27

        52.     The major payment card industry brands set forth specific security measures in

their Card (or sometimes, Merchant) Operating Regulations. Card Operating Regulations are

binding on merchants and require merchants to: (1) protect cardholder data and prevent its



26
     Symantec, supra note 12, at 6.
27
     See Datacap Systems, supra note 3.

                                                14
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 15 of 55 PageID 15



unauthorized disclosure; (2) store data, even in encrypted form, no longer than necessary to

process the transaction; and (3) comply with all industry standards.

           53.   The Payment Card Industry Data Security Standard (“PCI DSS”) is a set of

requirements designed to ensure that companies maintain consumer credit and debit card

information in a secure environment.28

           54.   The PCI DSS “was developed to encourage and enhance cardholder data security”

by providing “a baseline of technical and operational requirements designed to protect account

data.”29 PCI DSS sets the minimum level of what must be done, not the maximum.

           55.   PCI DSS 3.2, the version of the standards in effect at the time of the Data Breach,

imposes the following requirements on Defendant: 30




           56.   Among other things, PCI DSS required Defendant to properly secure and protect

payment card data; not store cardholder data beyond the time necessary to authorize a

transaction; maintain up-to-date antivirus software and a proper firewall; protect systems against

28
     Payment Card Industry Data Security Standard v3.2, at 5 (April 2016) available at
     https://www.pcisecuritystandards.org/document_library?category=pcidss&document=pci_ds
     s.
29
     Id.
30
     Id.

                                                 15
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 16 of 55 PageID 16



malware; regularly test security systems; establish a process to identify and timely fix security

vulnerabilities; and encrypt payment card data at the point of sale.

        57.     PCI DSS also required Defendant not to store “the full contents of…the magnetic

stripe located on the back of a card” or “the card verification code or value” after authorization.31

        58.     Despite Defendant’s awareness of its data security obligations, Defendant’s

treatment of SPI and PII entrusted to it by its customers fell far short of satisfying Defendant’s

legal duties and obligations, and included violations of the PCI DSS. Defendant failed to ensure

that access to its data systems was reasonably safeguarded, failed to acknowledge and act upon

industry warnings and failed to use proper security systems to detect and deter the type of attack

that occurred and is at issue here.

E.      Defendant Failed to Comply with FTC Requirements

        59.     Federal and State governments have likewise established security standards and

issued recommendations to temper data breaches and the resulting harm to consumers and

financial institutions. The Federal Trade Commission (“FTC”) has issued numerous guides for

business highlighting the importance of reasonable data security practices. According to the

FTC, the need for data security should be factored into all business decision-making.32

        60.     In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business.33 The guidelines note businesses should protect the personal customer


31
     Id. at 38 (PCI DSS 3.2.1 and 3.2.2).
32
     Federal Trade Commission, Start With Security, available at
     https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
33
     Federal Trade Commission, Protecting Personal Information: A Guide for Business,
     available at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-
     personal-information.pdf.

                                                 16
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 17 of 55 PageID 17



information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities;

and implement policies to correct security problems. The guidelines also recommend that

businesses use an intrusion detection system to expose a breach as soon as it occurs; monitor all

incoming traffic for activity indicating someone is attempting to hack the system; watch for large

amounts of data being transmitted from the system; and have a response plan ready in the event

of a breach.

        61.     The FTC recommends that companies not maintain cardholder information longer

than is needed for authorization of a transaction; limit access to sensitive data; require complex

passwords to be used on networks; use industry-tested methods for security; monitor for

suspicious activity on the network; and verify that third-party service providers have

implemented reasonable security measures.34

        62.     The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer data, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”),

15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must

take to meet their data security obligations.

        63.     Defendant’s failure to employ reasonable and appropriate measures to protect

against unauthorized access to confidential consumer data constitutes an unfair act or practice

prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.




34
     FTC, Start With Security, supra note 32.

                                                17
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 18 of 55 PageID 18



        64.    In this case, Defendant was at all times fully aware of its obligation to protect the

financial data—including SPI and PII—of Defendant’s customers because of its participation in

payment card processing networks. Defendant was also aware of the significant repercussions if

it failed to do so because Defendant collected payment card data from tens of thousands of

customers daily and they knew that this data, if hacked, would result in injury to consumers,

including Plaintiffs and Class members.

        65.    Despite understanding the consequences of inadequate data security, Defendant

failed to comply with PCI DSS requirements and failed to take additional protective measures

beyond those required by PCI DSS.

        66.    Despite understanding the consequences of inadequate data security, Defendant

operated POS systems with outdated operating systems and software; failed to enable point-to-

point and end-to-end encryption; and, failed to take other measures necessary to protect its data

network.

F.      The Earl Enterprises Data Breach

        67.    On February 20, 2019, highly respected security blogger Brian Krebs first noticed

for sale on a dark web site called “Joker’s Stash” a newly-advertised set of 2.15 million payment

card numbers for sale. Comparing the zip codes of the locations from which these were stolen to

the locations of various chain restaurants, Krebs quickly determined that these likely came from

Buca di Beppo, and on February 21, 2019, informed Defendant.35




35
     https://krebsonsecurity.com/2019/03/a-month-after-2-million-customer-cards-sold-online-
     buca-di-beppo-parent-admits-breach/, last accessed March 31, 2019.

                                                18
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 19 of 55 PageID 19



           68.   Joker’s Stash has been described as “the most notorious and well-known

underground marketplace for selling stolen credit card dumps.”36

           69.   On March 29, 2019, Defendant publicly announced that a security breach had

occurred, confirming Krebs’ notification.37 Defendant did not publicly state how many people it

believed had been affected, merely stating that it believed a “limited number of guests” were

affected.38

           70.   Further, the limited advice given to customers stated:

                 You can carefully review credit and debit card account statements
                 as soon as possible for suspicious charges or activity you do not
                 recognize. As a best practice, we urge you to remain vigilant and
                 continue to monitor statements for unusual activity going forward.
                 If you see anything you do not recognize, you should immediately
                 notify the issuer of the credit or debit card. In instances of payment
                 card fraud, it is important to note that cardholders are typically not
                 responsible for any fraudulent activity that is reported in a timely
                 fashion.

                 Guests can also review the “Information about Identity Theft
                 Protection” reference guide, included below which describes
                 additional steps that you can take to help protect yourself,
                 including recommendations by the Federal Trade Commission
                 regarding identity theft protection and details on placing a fraud
                 alert or a security freeze on your credit file.39

           71.   At no point did Defendant offer any concrete assistance or offer to remunerate

Plaintiffs or the Class for its negligence.




36
     https://www.zdnet.com/article/credit-card-details-worth-nearly-3-5-million-put-up-for-sale-
     on-hacking-forum/, last accessed March 31, 2019.
37
     Id.
38
     https://www.earlenterprise.com/incident/, last accessed March 31, 2019.
39
     Id.

                                                  19
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 20 of 55 PageID 20



        72.    The advertisement on “Joker’s Stash” for the payment card numbers specifically

stated that it included both Track 1 and Track 2 data.40 While cloned credit cards can be made

from Track 2 data, which is largely limited to account numbers and expiration dates, Track 1

data is more valuable because it also contains names and CVV or CVC codes (the three- or four-

digit security codes commonly found on the signature stripe of a credit card).

        73.    This SPI and PII was compromised due to Defendant’s acts and omissions and its

failure to properly protect the SPI and PII, despite being aware of recent data breaches impacting

other national restaurant chains, including P.F. Chang’s, Arby’s, Chipotle, Wendy’s, Chili’s, and

other prominent national restaurant chains.

        74.    In addition to Defendant’s failure to prevent the Data Breach, Defendant also

failed to detect the breach for nearly ten months.

        75.    Intruders, therefore, had months to collect SPI and PII unabated. During this time,

Defendant failed to recognize its systems had been breached and that intruders were stealing data

on millions of payment cards. Timely action by Defendant likely would have significantly

reduced the consequences of the breach. Instead, Defendant took more than ten months to realize

its systems had been breached, and thus contributed to the scale of the Data Breach and the

resulting damages to Plaintiffs and Class members.

        76.    The Data Breach occurred because Defendant failed to implement adequate data

security measures to protect its POS networks from the potential danger of a data breach and

failed to implement and maintain reasonable security procedures and practices appropriate to the

nature and scope of the SPI and PII compromised in the Data Breach.



40
     https://krebsonsecurity.com/2019/03/a-month-after-2-million-customer-cards-sold-online-
     buca-di-beppo-parent-admits-breach/, last accessed March 31, 2019.

                                                20
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 21 of 55 PageID 21



        77.     While many merchants and vendors have responded to recent data breaches by

adopting technology and security practices that help make transactions and stored data more

secure, Defendant failed to do so.

        78.     The Data Breach was caused and enabled by Defendant’s knowing violation of its

obligations to abide by best practices and industry standards in protecting SPI and PII.

G.      The Data Breach Caused Harm and Will Result in Additional Fraud

        79.     Without detailed disclosures to Defendant’s customers, Plaintiffs and Class

members were unknowingly and unwittingly left exposed to continued misuse and ongoing risk

of misuse of their SPI and PII for up to ten months without being able to take necessary

precautions to prevent imminent harm.

        80.     Plaintiffs have employed extraordinary lengths to protect their identity and

maintain their privacy.

        81.     Prior to the Data Breach, Plaintiffs routinely reviewed their financial statements,

and the credit card at issue had not been compromised.

        82.     Plaintiffs routinely monitored their credit for unusual activity and had not

received any indication that their credit card was breached or otherwise compromised.

        83.     Plaintiffs never transmit unencrypted SPI or PII over the internet or any other

unsecured source.

        84.     Plaintiffs store any and all documents containing their SPI and PII in a safe and

secure location, and destroy/shred any documents they receive in the mail that contain any of

their SPI or PII, or that may contain any information that could otherwise be used to compromise

their credit cards, financial accounts, or steal their identities.




                                                   21
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 22 of 55 PageID 22



           85.   Thus, given that before the Data Breach, Plaintiffs’ credit card had not

experienced any prior form of breach or compromise, and they undertook substantial efforts to

protect their financial information—including SPI and PII—Defendant’s Data Breach is the

source of Plaintiffs’ damages and injuries described in this Complaint.

           86.   But for Defendant’s Data Breach, Plaintiffs’ credit cards would not have been

breached or compromised, and their damages would not have occurred.

           87.   The ramifications of Defendant’s failure to keep Plaintiff’s and Class members’

data secure are severe and far reaching.

           88.   Consumer victims of data breaches are more likely to become victims of identity

fraud. This conclusion is based on an analysis of four years of data that correlated each year’s

data breach victims with those who also reported being victims of identity fraud.41

           89.   The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.”42 The FTC describes “identifying

information” as “any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person.”43

           90.   SPI and PII are valuable commodities to identity thieves once the information has

been compromised. As the FTC recognizes, once identity thieves have SPI and PII, “they can

drain your bank account, run up your credit cards, open new utility accounts, or get medical

treatment on your health insurance.”44


41
     2014 LexisNexis True Cost of Fraud Study,
     https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf.
42
     17 C.F.R § 248.201 (2013).
43
     Id.
44
     Federal Trade Commission, Warning Signs of Identity Theft, available at:
     https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.

                                                 22
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 23 of 55 PageID 23



        91.     Identity thieves can use SPI and PII, such as that of Plaintiffs and Class members,

which Defendant failed to keep secure, to perpetrate a variety of crimes that harm victims. For

instance, identity thieves may commit various types of government fraud such as: immigration

fraud; obtaining a driver’s license or identification card in the victim’s name but with another’s

picture; using the victim’s information to obtain government benefits; or filing a fraudulent tax

return using the victim’s information to obtain a fraudulent refund.

        92.     Analysis of a 2016 survey of 5,028 consumers found “The quicker a financial

institution, credit card issuer, wireless carrier or other service provider is notified that fraud has

occurred on an account, the sooner these organizations can act to limit the damage. Early

notification can also help limit the liability of a victim in some cases, as well as allow more time

for law enforcement to catch the fraudsters in the act.”45

        93.     As a result of Defendant’s delay in notifying consumers of the Data Breach, the

risk of fraud for Plaintiffs and Class members has been driven even higher.

        94.     Javelin Strategy and Research reports that identity thieves have stolen $112

billion in the six years preceding 2016.46

        95.     Reimbursing a consumer for a financial loss due to fraud does not make that

individual whole again. On the contrary, identity theft victims must spend numerous hours and

their own money repairing the impact to their credit. After conducting a study, the Department of

Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported spending



45
     Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent
     According       to       New      Javelin       Strategy       &        Research       Study,
     https://www.javelinstrategy.com/press-release/identity-fraud-hits-record-high-154-million-
     us-victims-2016-16-percent-according-new , February 1, 2017.
46
     See https://www.javelinstrategy.com/coverage-area/2016-identity-fraud-fraud-hits-inflection-
     point.

                                                 23
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 24 of 55 PageID 24



an average of about 7 hours clearing up the issues” and resolving the consequences of fraud in

2014.47

          96.   An independent financial services industry research study conducted for

BillGuard—a private enterprise that automates the consumer task of finding unauthorized

transactions that might otherwise go undetected—calculated the average per-consumer cost of all

unauthorized transactions at roughly US $215 per cardholder incurring these charges,48 some

portion of which could go undetected and thus must be paid entirely out-of-pocket by consumer

victims of account or identity misuse.

          97.   Plaintiffs and the Class now face a real, immediate, and continuing risk of identity

theft and fraudulent payment card charges resulting from Defendant’s actions and negligence, as

well as the expense in forgoing use of cancelled cards and the time and effort expended in

changing credit card numbers.

          98.   The processes of discovering and dealing with the repercussions of identity theft

and fraudulent payments are time consuming and difficult. The Bureau of Justice Statistics

reports that “among victims who had personal information used for fraudulent purposes, 29%

spent a month or more resolving problems.”49

          99.   The victims here—Plaintiffs and the Class—are no different, as they are faced

with an arduous path to secure their SPI in response to Defendant’s negligence. Plaintiffs and the

Class must take at least the following steps to attempt to prevent further misuse of their SPI:
47
     Victims of Identity Theft, 2014 (Sept. 2015) available at:
     http://www.bjs.gov/content/pub/pdf/vit14.pdf.
48
     Hadley Malcom, Consumers Rack Up $14.3 Billion in Gray Charges, Research Study
     Commissioned For Billguard By Aite Research, Usa Today (July 25, 2013), available at:
     https://www.usatoday.com/story/money/personalfinance/2013/07/25/consumers-unwanted-
     charges-in-billions/2568645/.
49
     Erika Harrell and Lynn Langton, Victims of Identity Theft, 2012, (Bureau of Justice Statistics
     Dec. 2013), available at http://www.bjs.gov/content/pub/pdf/vit12.pdf.

                                                 24
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 25 of 55 PageID 25



       a.      Review and monitor credit card statements for any unusual or unknown charges;

       b.      Contact their financial institution to determine if there is any suspicious activity

               on their accounts;

       c.      Change their account information;

       d.      Place a fraud alert on their credit bureau reports;

       e.      Place a security freeze on their credit bureau reports; and

       f.      Periodically monitor their credit bureau reports for any unusual activity and check

               for accuracy.

       100.    Additionally, there is commonly lag time between when harm occurs and when it

is discovered and also between when SPI is stolen and when it is used. According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

               [L]aw enforcement officials told us that in some cases, stolen data
               may be held for up to a year or more before being used to commit
               identity theft. Further, once stolen data have been sold or posted on
               the Web, fraudulent use of that information may continue for
               years. As a result, studies that attempt to measure the harm
               resulting from data breaches cannot necessarily rule out all future
               harm.

       101.    There is a very strong probability that those impacted by Defendant’s failure to

secure their SPI and PII could be at risk of fraud and identity theft for extended periods of time.

       102.    Thus, Plaintiffs and Class members now face years of constant surveillance of

their financial and personal records, monitoring, and loss of rights. Plaintiffs and the Class are

incurring and will continue to incur such damages in addition to any fraudulent credit and debit

card charges incurred by them and the resulting loss of use of their credit and access to funds,

regardless of whether such charges are ultimately reimbursed by banks and credit card

companies.



                                                 25
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 26 of 55 PageID 26



H.     Plaintiffs and Class Members Suffered Damages

       103.    The SPI and PII of Plaintiffs and Class members is private and sensitive in nature

and was left inadequately protected by Defendant. Defendant did not obtain Plaintiffs’ and Class

members’ consent to disclose their SPI and PII to any other person as required by applicable law

and industry standards.

       104.    The Data Breach was a direct and proximate result of Defendant’s failure to

properly safeguard and protect Plaintiffs’ and Class members’ SPI and PII from unauthorized

access, use, and disclosure, as required by various state and federal regulations, industry

practices, and the common law, including Defendant’s failure to establish and implement

appropriate administrative, technical, and physical safeguards to ensure the security and

confidentiality of Plaintiffs’ and Class members’ SPI and PII to protect against reasonably

foreseeable threats to the security or integrity of such information.

       105.    Defendant had the resources to prevent a breach. Upon information and belief,

Defendant made significant expenditures to market its products, but neglected to adequately

invest in data security, despite the growing number of POS intrusions and several years of well-

publicized data breaches.

       106.    Had Defendant remedied the deficiencies in its POS systems, followed PCI DSS

guidelines, and adopted security measures recommended by experts in the field, Defendant

would have prevented intrusion into its POS systems and, ultimately, the theft of its customers’

confidential SPI and PII.

       107.    As a result of Defendant’s wrongful actions, inaction, negligent security practices,

and the resulting Data Breach, Plaintiffs and Class members have been placed at an imminent,

immediate, and continuing increased risk of harm from identity theft and identity fraud, requiring



                                                 26
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 27 of 55 PageID 27



them to take the time which they otherwise would have dedicated to other life demands such as

work and family in an effort to mitigate the actual and potential impact of the Data Breach on

their lives including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies,

contacting their financial institutions, closing or modifying financial accounts, closely reviewing

and monitoring their credit reports and accounts for unauthorized activity, and filing police

reports. This time has been lost forever and cannot be recaptured.

       108.    Defendant’s wrongful actions and inaction directly and proximately caused the

theft and dissemination into the public domain of Plaintiffs’ and Class members’ SPI and PII,

causing them to suffer, and continue to suffer, economic damages and other actual harm for

which they are entitled to compensation, including:

       a.      theft of their personal and financial information;

       b.      unauthorized charges on their debit and credit card accounts;

       c.      the imminent and certainly impending injury flowing from potential fraud and

               identity theft posed by their credit/debit card and personal information being

               placed in the hands of criminals and misused via the sale of Plaintiffs’ and Class

               members’ information on the Internet’s black market;

       d.      the untimely and inadequate notification of the Data Breach;

       e.      the improper disclosure of their SPI

       f.      the improper disclosure of their PII;

       g.      loss of privacy;

       h.      money paid for food purchased at Defendant’s restaurants during the period of the

               Data Breach in that Plaintiffs and Class members would not have dined at

               Defendant’s restaurants, or at least would not have used their payment cards for



                                                27
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 28 of 55 PageID 28



           purchases, had Defendant’s disclosed that it lacked adequate systems and

           procedures to reasonably safeguard customers’ financial and personal information

           and had Defendant provided timely and accurate notice of the Data Breach;

      i.   ascertainable losses in the form of out-of-pocket expenses and the value of their

           time reasonably incurred to remedy or mitigate the effects of the Data Breach;

      j.   ascertainable losses in the form of deprivation of the value of their SPI and PII,

           for which there is a well-established national and international market;

      k.   ascertainable losses in the form of the loss of cash-back or other benefits as a

           result of their inability to use certain accounts and cards affected by the Data

           Breach;

      l.   loss of use of, and access to, their account funds and costs associated with the

           inability to obtain money from their accounts or being limited in the amount of

           money they were permitted to obtain from their accounts, including missed

           payments on bills and loans, late charges and fees, and adverse effects on their

           credit including adverse credit notations; and,

      m.   the loss of productivity and value of their time spent to address, attempt to

           ameliorate, mitigate, and deal with the actual and future consequences of the Data

           Breach, including finding fraudulent charges, cancelling and reissuing cards,

           purchasing credit monitoring and identity theft protection services, imposition of

           withdrawal and purchase limits on compromised accounts, and the inconvenience,

           nuisance and annoyance of dealing with all such issues resulting from the Data

           Breach.




                                            28
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 29 of 55 PageID 29



       109.    While Plaintiffs’ and Class members’ SPI and PII have been stolen, Defendant

continues to hold SPI and PII of consumers, including Plaintiffs’ and Class members’ SPI and

PII. Particularly because Defendant has demonstrated an inability to prevent a breach or stop it

from continuing even after being detected, Plaintiffs and Class members have an undeniable

interest in ensuring that their SPI and PII is secure, remains secure, is properly and promptly

destroyed, and is not subject to further theft

                               CLASS ACTION ALLEGATIONS

       110.    Plaintiffs bring this action on behalf of themselves and as a class action under

Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3), and (c)(4), seeking damages and equitable

relief on behalf of the following nationwide Class for which Plaintiffs seek certification:

               All persons residing in the United States who made a credit or
               debit card purchase at any affected Earl Enterprises restaurant
               during the period of the Data Breach (the “Nationwide Class”).

       111.    Excluded from the Class are Defendant; any parent, affiliate, or subsidiary of

Defendant; any entity in which Defendant has a controlling interest; any of Defendant’s officers

or directors; or any successor or assign of Defendant. Also excluded are any Judge or court

personnel assigned to this case and members of their immediate families.

       112.    Plaintiffs hereby reserve the right to amend or modify the class definition with

greater specificity or division after having had an opportunity to conduct discovery.

       113.    Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the Class is

so numerous that joinder of all members is impracticable. While Plaintiffs do not know the exact

number of the members of the Class, Plaintiff believes it contains approximately 2.15 million

people. Class members may be identified through objective means. Class members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination



                                                 29
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 30 of 55 PageID 30



methods, which may include U.S. mail, electronic mail, internet postings, social media, and/or

published notice.

       114.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule

23(a)(2) and with 23(b)(3)’s predominance requirements, this action involved common questions

of law and fact exist as to all members of the Class, and predominate over any questions

affecting individual Class members. Such questions of law and fact common to the Class

include, but are not limited to:

       a.      Whether Defendant had a duty to adequately protect SPI;

       b.      Whether Defendant had a duty to adequately protect PII;

       c.      Whether Defendant knew or should have known of the susceptibility of its POS

               systems to a data breach;

       d.      Whether Defendant’s security measures to protect its POS systems were

               reasonable in light of the PCI DSS requirements, FTC data security

               recommendations, and best practices recommended by data security experts;

       e.      Whether Defendant engaged in the wrongful conduct alleged herein;

       f.      Whether Defendant was negligent in failing to implement reasonable and

               adequate security procedures and practices;

       g.      Whether Defendant’s failure to implement adequate data security measures

               allowed the breach of its POS data systems to occur;

       h.      Whether Defendant’s conduct constituted unfair or deceptive trade practices;

       i.      Whether Defendant’s conduct, including its failure to act, resulted in or was the

               proximate cause of the breach of its POS systems, resulting in the loss of the SPI

               and PII of Plaintiffs and Class members;



                                               30
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 31 of 55 PageID 31



       j.      Whether Plaintiffs and Class members were injured and suffered damages or

               other losses because of Defendant’s failure to reasonably protect its POS systems

               and data network; and

       k.      Whether Plaintiffs and Class members are entitled to relief, including equitable

               relief.

       115.    Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with rule 23(a)(3), Plaintiffs’

claims are typical of the claims of the members of the Class. Plaintiffs are consumers who used

their payment cards at affected Earl Enterprises locations and had their cards compromised as a

result of the Data Breach. Plaintiffs’ damages and injuries are akin to other Class members, and

Plaintiffs seek relief consistent with the relief of the Class members.

       116.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiffs are

adequate representatives of the Class because Plaintiffs are members of the Class and are

committed to pursuing this matter against Defendant to obtain relief for the Class. Plaintiffs have

no conflicts of interest with the Class members. Plaintiffs’ Counsel are competent and

experienced in litigating class actions, including privacy litigation. Plaintiffs intend to vigorously

prosecute this case and will fairly and adequately protect the Class’ interests. Plaintiffs’ claims

arise out of the same common course of conduct giving rise to the claims of the other members

of the Class. Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other

members of the Class.

       117.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class

action is superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of this

class action. The quintessential purpose of the class action mechanism is to permit litigation



                                                 31
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 32 of 55 PageID 32



against wrongdoers even when damages to individual plaintiffs may not be sufficient to justify

individual litigation. Here, the damages suffered by Plaintiffs and the Class are relatively small

compared to the burden and expense required to individually litigate their claims against

Defendant, and thus, individual litigation to redress Defendant’s wrongful conduct would be

impracticable. Individual litigation by each Class member would also strain the court system.

Individual litigation creates the potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of a single

adjudication, economies of scale, and comprehensive supervision by a single court.

       118.    Injunctive and Declaratory Relief. Class certification is also appropriate under

Rule 23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on grounds

generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate

to the Class as a whole.

       119.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

       a.      Whether Defendant failed to timely notify the public of the Breach;

       b.      Whether Defendant owed a legal duty to Plaintiffs and the Class to exercise due

               care in collecting, storing, and safeguarding their SPI and PII;

       c.      Whether Defendant’s security measures to protect its POS systems were

               reasonable in light of the PCI DSS requirements, FTC data security

               recommendations, and other best practices recommended by data security experts;



                                                32
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 33 of 55 PageID 33



       d.      Whether Defendant’s failure to adequately comply with PCI DSS standards

               and/or to institute protective measures beyond PCI DSS standards amounted to

               negligence;

       e.      Whether Defendant failed to take commercially reasonable steps to safeguard

               Plaintiffs’ and the Class members’ SPI and PII; and

       f.      Whether     adherence    to   PCI      DSS   requirements,     FTC    data    security

               recommendations, and measures recommended by data security experts would

               have reasonably prevented the Data Breach

       120.    Finally, all members of the proposed Class are readily ascertainable. Defendant

has access to information regarding which of its restaurants were affected by the Data Breach,

the time period of the Data Breach, and which customers were potentially affected. Using this

information, Class members can be identified and their contact information ascertained for the

purpose of providing notice to the Class.

                                FIRST CLAIM FOR RELIEF
                                 Breach of Implied Contract
                             (On behalf of Plaintiffs and the Class)

       121.    Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

       122.    Defendant solicited and invited Plaintiffs and Class members to eat at its

restaurants and make purchases using their credit or debit cards as a form of payment. Plaintiffs

and Class members accepted Defendant’s offers and used their credit or debit cards to make

purchases at Defendant’s various restaurants during the period of the Data Breach.

       123.    When Plaintiffs and Class members purchased and paid for Defendant’s services

and food products at Defendant’s restaurants using payment cards, they provided their SPI and

PII contained on the face of, and embedded in the magnetic strip of, their debit and credit cards.



                                                 33
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 34 of 55 PageID 34



In so doing, Plaintiffs and Class members on the one hand, and Defendant on the other, entered

into mutually agreed-upon implied contracts pursuant to which Plaintiffs and Class members

agreed that their payment cards were valid and would provide compensation for their purchases,

while Defendant agreed that it would use Plaintiffs’ and Class members’ SPI and PII in its

possession for only the agreed-upon payment and no other purpose.

       124.       Implicit in the agreement to use the SPI and PII in its possession for only the

agreed-upon payment and no other purpose was the obligation that Defendant would use

reasonable measures to safeguard and protect the SPI and PII of Plaintiffs and Class members in

its possession.

       125.       By accepting payment cards as methods of payment for purchases, Defendant

assented to and confirmed its agreement to reasonably safeguard and protect Plaintiffs’ and Class

members’ SPI and PII from unauthorized disclosure or uses and to timely and accurately notify

Plaintiffs and Class members if their data had been breached and/or compromised.

       126.       Plaintiffs and Class members would not have provided and entrusted their SPI and

PII, including all information contained in the magnetic strips of their credit and debit cards, to

Defendant to eat at its restaurants and make purchases in the absence of the implied contract

between them and Defendant.

       127.       Plaintiffs and Class members fully performed their obligations under the implied

contracts with Defendant.

       128.       Defendant breached the implied contracts it made with Plaintiffs and Class

members by failing to safeguard and protect Plaintiffs’ and Class members’ SPI and PII, and by

failing to provide timely and accurate notice to them that their SPI and PII was compromised as a

result of the Data Breach.



                                                 34
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 35 of 55 PageID 35



       129.    Defendant breached the implied contracts it made with Plaintiffs and Class

members by failing to ensure that Plaintiffs’ and Class members’ SPI and PII in its possession

was used only for the agreed-upon payment for purchases and no other purpose.

       130.    Plaintiffs and Class members conferred a monetary benefit on Defendant.

Specifically, they purchased goods and services from Defendant and provided Defendant with

their payment information. In exchange, Plaintiffs and Class members should have received the

goods and services that were the subject of the transaction and should have been entitled to have

Defendant protect their SPI and PII with adequate data security.

       131.    Defendant knew that Plaintiffs and Class members conferred a benefit on

Defendant, and has accepted or retained that benefit. Defendant profited from the purchases and

used Plaintiffs’ and Class members’ SPI and PII for business purposes.

       132.    Defendant failed to secure Plaintiffs’ and Class members’ SPI and PII and,

therefore, did not provide full compensation for the benefit Plaintiffs and Class members

provided.

       133.    Defendant acquired the SPI and PII through inequitable means when it failed to

disclose the inadequate security practices previously alleged.

       134.    If Plaintiffs and Class members had known that Defendant would employ

inadequate security measures to safeguard SPI and PII, they would not have made purchases at

Defendant’s various restaurants.

       135.    As a direct and proximate result of Defendant’s breaches of the implied contracts

between Defendant on the one hand, and Plaintiffs and Class members on the other, Plaintiffs

and Class members sustained actual losses and damages as described in detail above.




                                                35
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 36 of 55 PageID 36



       136.    Plaintiffs and Class members were harmed as the result of Defendant’s breach of

the implied contracts because their SPI and PII was compromised, placing them at a greater risk

of identity theft and subjecting them to identity theft, and their SPI and PII was disclosed to third

parties without their consent. Plaintiffs and Class members also suffered diminution in value of

their SPI and PII in that it is now easily available to hackers on the dark web. Plaintiffs and the

Class have also suffered consequential out-of-pocket losses for procuring credit freeze or

protection services, identity theft monitoring, late fees, bank fees, and other expenses relating to

identity theft losses or protective measures. The Class members are further damaged as their SPI

and PII remains in the hands of those who obtained it without their consent.

       137.    This breach of implied contracts was a direct and legal cause of the injuries and

damages to Plaintiffs and Class members as described above

                               SECOND CLAIM FOR RELIEF
                                          Negligence
                             (On behalf of Plaintiffs and the Class)

       138.    Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

       139.    Defendant solicited and took possession of Plaintiffs’ and the Class members’ SPI

and PII, and Defendant had a duty to exercise reasonable care in securing that information from

unauthorized access or disclosure. Defendant also had a duty to timely notify Plaintiffs and the

Class that their SPI and PII had been or may have been stolen. Defendant further had a duty to

destroy Plaintiffs’ and Class members’ SPI and PII within an appropriate amount of time after it

was no longer required by Defendant, in order to mitigate the risk of such non-essential SPI and

PII being compromised in a data breach.

       140.    Upon accepting and storing Plaintiffs’ and Class members’ SPI and PII in its

computer systems and on its networks, Defendant undertook and owed a duty of care to Plaintiffs



                                                 36
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 37 of 55 PageID 37



and Class members to exercise reasonable care to secure and safeguard Plaintiffs’ and Class

members’ SPI and PII and to use commercially-reasonable methods to do so. Defendant knew

that the SPI and PII was private and confidential, and should be protected as private and

confidential.

       141.     Defendant owed a duty of care not to subject Plaintiffs and Class members, along

with their SPI and PII, to an unreasonable risk of harm because they were foreseeable and

probable victims of any inadequate security practices.

       142.     Defendant owed a duty of care to Plaintiffs and Class members to quickly detect a

data breach and to timely act on warnings about data breaches.

       143.     Defendant’s duties arose from its relationship to Plaintiffs and Class members and

from industry custom.

       144.     Defendant, through its actions and/or failures to act, unlawfully breached duties to

Plaintiffs and Class members by failing to implement standard industry protocols and to exercise

reasonable care to secure and keep private the SPI entrusted to it.

       145.     Defendant, through its actions and/or failures to act, allowed unmonitored and

unrestricted access to unsecured SPI and PII.

       146.     Defendant, through its actions and/or failures to act, failed to provide adequate

supervision and oversight of the SPI and PII with which it was entrusted, despite knowing the

risk and foreseeable likelihood of a breach and misuse, which permitted unknown third parties to

gather Plaintiffs’ and Class members’ SPI and PII, misuse that SPI and PII, and intentionally

disclose it to unauthorized third parties without consent.




                                                 37
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 38 of 55 PageID 38



       147.    Defendant knew, or should have known, the risks inherent in collecting and

storing SPI and PII, the vulnerabilities of POS systems, and the importance of adequate security.

Defendant was aware of numerous, well-publicized data breaches within the restaurant industry.

       148.    Defendant knew, or should have known, that its data systems and networks did

not adequately safeguard Plaintiffs’ and Class members’ SPI and PII.

       149.    Due to Defendant’s knowledge that a breach of its systems would damage

millions of its customers, including Plaintiffs and Class members, Defendant had a duty to

adequately protect its data systems and the SPI and PII contained thereon.

       150.    Defendant had a special relationship with Plaintiffs and Class members.

Plaintiffs’ and Class members’ willingness to entrust Defendant with their SPI and PII was

predicated on the understanding that Defendant would take adequate security precautions to

safeguard that information. Moreover, only Defendant had the ability to protect its systems and

the SPI and PII stored on those systems from attack.

       151.    Defendant’s own conduct also created a foreseeable risk of harm to Plaintiffs and

Class members and their SPI and PII. Defendant’s misconduct included failing to: (1) secure its

POS systems, despite knowing their vulnerabilities; (2) comply with industry standard security

practices; (3) implement adequate system and event monitoring; and (4) implement the systems,

policies, and procedures necessary to prevent this type of data breach.

       152.    Defendant also had independent duties under state and federal laws that required

Defendant to reasonably safeguard Plaintiffs’ and Class members’ SPi and PII, and promptly

notify them about the Data Breach.

       153.    Defendant breached its duties to Plaintiffs and Class members in numerous ways,

including:



                                                38
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 39 of 55 PageID 39



       a.     by failing to provide fair, reasonable, or adequate computer systems and data

              security practices to safeguard Plaintiffs’ and Class members’ Customer Data;

       b.     by creating a foreseeable risk of harm through the misconduct previously

              described;

       c.     by failing to implement adequate security systems, protocols, and practices

              sufficient to protect Plaintiffs’ and Class members’ SPI and PII before and after

              learning of the Data Breach;

       d.     by failing to comply with industry standard data security standards during the

              period of the Data Breach; and

       e.     by failing to timely and accurately disclose that Plaintiffs’ and Class members’

              SPI and PII had been improperly acquired or accessed.

       154.   Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class

members’ SPI and PII from being foreseeably captured, accessed, disseminated, stolen, and

misused, Defendant unlawfully breached its duty to use reasonable care to adequately protect and

secure Plaintiffs’ and Class members’ SPI and PII while it was within Defendant’s possession or

control.

       155.   The law further imposes an affirmative duty on Defendant to timely disclose the

unauthorized access and theft of Plaintiffs’ and Class members’ SPI and PII, so that Plaintiffs

and Class members can take appropriate measures to mitigate damages, protect against adverse

consequences, and thwart future misuse of their SPI and PII.

       156.   Defendant breached its duty to notify Plaintiffs and Class Members of the

unauthorized access to their SPI and PII by waiting to notify Plaintiffs and Class members, and



                                               39
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 40 of 55 PageID 40



then by failing to provide Plaintiffs and Class members sufficient information regarding the

breach.

          157.   Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class

members’ SPI and PII from being foreseeably captured, accessed, disseminated, stolen, and

misused, Defendant unlawfully breached its duty to use reasonable care to adequately protect and

secure Plaintiffs’ and Class members’ SPI and PII while it was within Defendant’s possession or

control.

          158.   Further, through its failure to provide timely and clear notification of the Data

Breach to consumers, Defendant prevented Plaintiffs and Class members from taking

meaningful, proactive steps to secure their financial data and bank accounts.

          159.   Upon information and belief, Defendant improperly and inadequately safeguarded

Plaintiffs’ and Class members’ SPI and PII in deviation of standard industry rules, regulations,

and practices at the time of the unauthorized access. Defendant’s failure to take proper security

measures to protect sensitive SPI and PII as described in this Complaint, created conditions

conducive to a foreseeable, intentional criminal act, namely the unauthorized access of Plaintiffs’

and Class members’ SPI and PII.

          160.   Defendant’s conduct was grossly negligent and departed from all reasonable

standards of care, including, but not limited to: failing to adequately protect the SPI and PII;

failing to conduct regular security audits; failing to provide adequate and appropriate supervision

of persons having access to Plaintiffs’ and Class members’ SPI and PII; and failing to provide

Plaintiff and Class members with timely and sufficient notice that their sensitive SPI and PII had

been compromised.



                                                40
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 41 of 55 PageID 41



       161.    Neither Plaintiffs nor the other Class members contributed to the Data Breach and

subsequent misuse of their SPI and PII as described in this Complaint

       162.    Defendant’s failure to exercise reasonable care in safeguarding SPI and PII by

adopting appropriate security measures, including proper encryption storage techniques, was the

direct and proximate cause of Plaintiffs’ and Class members’ SPI and PII being accessed and

stolen through the data breach.

       163.    Defendant breached its duties to Plaintiffs and Class members by failing to

provide fair, reasonable, and adequate computer systems and data security practices to safeguard

Plaintiffs’ and Class members’ SPI and PII.

       164.    As a result of Defendant’s breach of duties, Plaintiffs and the Class suffered

damages including, but not limited to: damages arising from the unauthorized charges on their

debit or credit cards or on cards that were fraudulently obtained through the use of their SPI and

PII; damages arising from Plaintiffs’ and Class members’ inability to use their debit or credit

cards because those cards were cancelled, suspended, or otherwise rendered unusable as a result

of the Data Breach and/or false or fraudulent charges stemming from the Data Breach, including

but not limited to late fees charged and foregone cash back rewards; damages from lost time and

effort to mitigate the actual and potential impact of the Data Breach on their lives including, inter

alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their financial

institutions, closing or modifying financial accounts, closely reviewing and monitoring their

credit reports and accounts for unauthorized activity, and filing police reports, and damages from

identity theft, which may take months if not years to discover and detect, given the far-reaching,

adverse and detrimental consequences of identity theft and loss of privacy. The nature of other

forms of economic damage and injury may take years to detect, and the potential scope can only



                                                 41
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 42 of 55 PageID 42



be assessed after a thorough investigation of the facts and events surrounding the theft mentioned

above.

                                 THIRD CLAIM FOR RELIEF
                                       Negligence Per Se
                              (On behalf of Plaintiffs and the Class)

         165.   Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

         166.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Defendant, of failing to use reasonable measures to protect SPI and PII. The

FTC publications and orders described above also form part of the basis of Defendant’s duty in

this regard.

         167.   Defendant violated Section 5 of the FTC Act by failing to use reasonable

measures to protect SPI and PII, and not complying with applicable industry standards, as

described in detail herein. Defendant’s conduct was particularly unreasonable given the nature

and amount of SPI and PII it obtained and stored, and the foreseeable consequences of a data

breach at restaurant chains as large as Defendant’s including Planet Hollywood, Buca di Beppo,

Earl of Sandwich, and other brands, including, specifically, the immense damages that would

result to Plaintiffs and Class members.

         168.   Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.

         169.   Plaintiffs and Class members are within the class of persons that the FTC Act was

intended to protect.

         170.   The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,




                                                  42
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 43 of 55 PageID 43



which, as a result of their failure to employ reasonable data security measures and avoid unfair

and deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

       171.    As a direct and proximate result of Defendant’s negligence per se, Plaintiffs and

the Class have suffered, and continue to suffer, injuries and damages arising from identity theft;

Plaintiffs’ inability to use their debit or credit cards because those cards were cancelled,

suspended, or otherwise rendered unusable as a result of the Data Breach and/or false or

fraudulent charges stemming from the Data Breach, including but not limited to late fees charged

and foregone cash back rewards; damages from lost time and effort to mitigate the actual and

potential impact of the Data Breach on their lives, including, inter alia, by placing “freezes” and

“alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, closely reviewing and monitoring their credit reports and accounts

for unauthorized activity, and filing police reports, and damages from identity theft, which may

take months if not years to discover and detect, given the far-reaching, adverse and detrimental

consequences of identity theft and loss of privacy.

       172.    Additionally, as a direct and proximate result of Defendant’s negligence per se,

Plaintiffs and Class members have suffered and will suffer the continued risks of exposure of

their SPI and PII, which remain in Defendant’s possession and is subject to further unauthorized

disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

the SPI and PII in its continued possession




                                                43
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 44 of 55 PageID 44



                               FOURTH CLAIM FOR RELIEF
                                     Unjust Enrichment
                             (On behalf of Plaintiffs and the Class)

       173.    Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

       174.    Plaintiffs and members of the Class conferred a monetary benefit on Defendant.

Specifically, they purchased goods and services from Defendant and provided and entrusted their

SPI and PII to Defendant.

       175.    In exchange, Plaintiffs and Class members should have received from Defendant

the goods and services that were the subject of the transaction and should have been entitled to

have Defendant protect their SPI and PII with adequate data security.

       176.    Defendant appreciated, accepted and retained the benefit bestowed upon it under

inequitable and unjust circumstances arising from Defendant’s conduct toward Plaintiffs and

Class Members as described herein; Plaintiffs and Class members conferred a benefit on

Defendant and accepted or retained that benefit. Defendant profited from the purchases and used

Plaintiffs’ and Class members’ SPI and PII for business purposes.

       177.    Defendant failed to secure Plaintiffs’ and Class members’ SPI and PII and,

therefore, did not provide full compensation for the benefit Plaintiffs and Class members

provided.

       178.    Defendant acquired the SPI and PII through inequitable means in that it failed to

disclose the inadequate security practices previously alleged.

       179.    If Plaintiffs and Class members knew that Defendant would not secure their SPI

and PII using adequate security, they would not have made purchases at Defendant’s restaurants

using their payment cards.

       180.    Plaintiffs and Class members have no adequate remedy at law.



                                                 44
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 45 of 55 PageID 45



        181.     Under the circumstances, it would be unjust for Defendant to be permitted to

retain any of the benefits that Plaintiffs and Class members conferred on it.

        182.     Under the principles of equity and good conscience, Defendant should not be

permitted to retain the money belonging to Plaintiffs and Class members because Defendant

failed to implement the data management and security measures that industry standards mandate.

        183.     Defendant should be compelled to disgorge into a common fund or constructive

trust, for the benefit of Plaintiffs and Class members, proceeds that it unjustly received from

them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiffs and

Class members overpaid for security they did not receive.

                                  FIFTH CLAIM FOR RELIEF
                                      Breach of Confidence
                               (On behalf of Plaintiffs and the Class)

        184.     Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

        185.     At all times during Plaintiffs’ and Class Members’ interactions with Defendant,

Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class

Members’ SPI and PII that Plaintiff and Class Members provided to Defendant.

        186.     As alleged herein and above, Defendant’s relationship with Plaintiffs and Class

Members was governed by expectations that Plaintiffs’ and Class Members’ SPI and PII would

be collected, stored, and protected in confidence, and would not be disclosed to unauthorized

third parties.

        187.     Plaintiffs and Class Members provided their respective SPI and PII to Defendant

with the explicit and implicit understandings that Defendant would protect and not permit the

SPI and PII to be disseminated to any unauthorized parties.




                                                   45
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 46 of 55 PageID 46



       188.    Plaintiffs and Class Members also provided their respective SPI and PII to

Defendant with the explicit and implicit understanding that Defendant would take precautions to

protect that SPI and PII from unauthorized disclosure, such as following basic principles of

information security practices.

       189.    Defendant voluntarily received in confidence Plaintiffs’ and Class Members’ SPI

and PII with the understanding that the SPI and PII would not be disclosed or disseminated to the

public or any unauthorized third parties.

       190.    Due to Defendant’s failure to prevent, detect, and/or avoid the Data Breach from

occurring by, inter alia, failing to follow best information security practices to secure Plaintiffs’

and Class Members’ SPI and PII, Plaintiffs’ and Class Members’ SPI and PII was disclosed and

misappropriated to unauthorized third parties beyond Plaintiffs’ and Class Members’ confidence,

and without their express permission.

       191.    As a direct and proximate cause of Defendant’s actions and/or omissions,

Plaintiffs and Class Members have suffered damages.

       192.    But for Defendant’s disclosure of Plaintiffs’ and Class Members’ SPI and PII in

violation of the parties’ understanding of confidence, their SPI and PII would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. Defendant’s

Data Breach was the direct and legal cause of the theft of Plaintiffs’ and Class Members’ SPI and

PII, as well as the resulting damages.

       193.    The injury and harm Plaintiffs and Class Members suffered was the reasonably

foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class Members’ SPI

and PII. Defendant knew its computer systems and technologies for accepting and securing




                                                 46
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 47 of 55 PageID 47



Plaintiffs’ and Class Members’ SPI and PII had numerous security vulnerabilities because

Defendant failed to observe industry standard information security practices.

       194.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

and the Class have suffered, and continue to suffer, injuries and damages arising from identity

theft; Plaintiffs’ inability to use their debit or credit cards because those cards were cancelled,

suspended, or otherwise rendered unusable as a result of the Data Breach and/or false or

fraudulent charges stemming from the Data Breach, including but not limited to late fees charged

and foregone cash back rewards; damages from lost time and effort to mitigate the actual and

potential impact of the Data Breach on their lives, including, inter alia, by placing “freezes” and

“alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, closely reviewing and monitoring their credit reports and accounts

for unauthorized activity, and filing police reports, and damages from identity theft, which may

take months if not years to discover and detect, given the far-reaching, adverse and detrimental

consequences of identity theft and loss of privacy

       195.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.

                               SIXTH CLAIM FOR RELIEF
              Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                 Fla. Stat. § 501.201, et seq.
                           (On behalf of Plaintiffs and the Class)

       196.    Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

       197.    Plaintiffs and the Class Members are “consumers.” Fla. Stat. § 501.203(7).




                                                 47
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 48 of 55 PageID 48



       198.    Plaintiffs and Class Members purchased “things of value” insofar as products and

services from Defendant. These purchases were made primarily for personal and family

purposes. Fla. Stat. § 501.203(9).

       199.    Defendant engaged in the conduct alleged in this Complaint by advertising and

entering into transactions intended to result, and which did result, in the sale of food and drinks

to Plaintiffs and Class members. These food and drinks constitute goods, services, and/or

property to consumers, including Plaintiffs and Class Members. Fla. Stat. § 501.203(8).

       200.    Defendant engaged in, and its acts and omissions affected trade and commerce.

Defendant’s acts, practices, and omissions were done in the course of Defendant’s business of

advertising, marketing, offering to sell, and selling goods and services throughout Florida and the

United States. Fla. Stat. § 501.203(8).

       201.    Defendant, headquartered and operating in Florida, engaged in deceptive, unfair,

and unlawful trade acts or practices in the conduct of trade or commerce, in violation of Fla. Stat.

§ 501.204(1), including but not limited to the following:

       a.      failure to maintain adequate computer systems and data security practices to

               safeguard SPI and PII;

       b.      failure to disclose that its computer systems and data security practices were

               inadequate to safeguard SPI and PII from theft;

       c.      failure to timely and accurately disclose the Data Breach;

       d.      continued acceptance of credit and debit card payments and storage of other

               personal information after Defendant knew or should have known of the security

               vulnerabilities of its POS systems that were exploited in the Data Breach; and




                                                48
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 49 of 55 PageID 49



       e.      continued acceptance of credit and debit card payments and storage of other

               personal information after Defendant knew or should have known of the Data

               Breach and before it allegedly remediated the Data Breach.

       202.    This conduct is considered an unfair method of competition, and constitutes unfair

and unconscionable acts and practices. Fla. Stat. § 501.204(1).

       203.    These unfair acts and practices violated duties imposed by laws, including but not

limited to the FTC Act and Fla. Stat. § 501.171(2).

       204.    As a direct and proximate result of Defendant’s violation of Florida’s Deceptive

and Unfair Trade Practices Act (“FDUTPA”), Plaintiff and the Class Members suffered actual

damages. Fla. Stat. § 501.211(2).

       205.    Also as a direct result of Defendant’s knowing violation of FDUTPA, Plaintiff

and Class Members are not only entitled to actual damages, but also declaratory judgment that

Defendants’ actions and practices alleged herein violate FDUTPA, and injunctive relief,

including, but not limited to:

       a.      Ordering that Defendant engage third-party security auditors/penetration testers as

               well as internal security personnel to conduct testing, including simulated attacks,

               penetration tests, and audits on Defendant’s systems on a periodic basis, and

               ordering Defendant to promptly correct any problems or issues detected by such

               third-party security auditors;

       b.      Ordering that Defendant engage third-party security auditors and internal

               personnel to run automated security monitoring;

       c.      Ordering that Defendant audit, test, and train their security personnel regarding

               any new or modified procedures;



                                                49
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 50 of 55 PageID 50



        d.         Ordering that Defendant segment SPI and PII by, among other things, creating

                   firewalls and access controls so that if one area of Defendant is compromised,

                   hackers cannot gain access to other portions of Defendant’s systems;

        e.         Ordering that Defendant purge, delete, and destroy in a reasonable secure manner

                   SPI and PII not necessary for their provisions of services;

        f.         Ordering that Defendant conduct regular database scanning and securing checks;

        g.         Ordering that Defendant routinely and continually conduct internal training and

                   education to inform internal security personnel how to identify and contain a

                   breach when it occurs and what to do in response to a breach; and

        h.         Ordering Defendant to meaningfully educate their customers about the threats

                   they face as a result of the loss of their financial and personal information to third

                   parties, as well as the steps Defendants’ customers must take to protect

                   themselves.

Fla. Stat. § 501.211(1).

        206.       Plaintiffs bring this action on behalf of themselves and Class members for the

relief requested above and for the public benefit in order to promote the public interests in the

provision of truthful, fair information to allow consumers to make informed purchasing decisions

and to protect Plaintiffs, the Class members, and the public from Defendant’s unfair methods of

competition and unfair, deceptive, fraudulent, unconscionable, and unlawful practices.

Defendant’s wrongful conduct as alleged in this Complaint has had widespread impact on the

public at large.

        207.       The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and the



                                                    50
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 51 of 55 PageID 51



Class members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       208.    Defendant knew or should have known that its computer systems and data

security practices were inadequate to safeguard Plaintiffs’ and Class members’ SPI and PII, and

that the risk of a data breach or theft was high.

       209.    Defendant’s actions and inactions in engaging in the unfair practices and

deceptive acts described herein were negligent, knowing and willful, and/or wanton and reckless.

       210.    Plaintiffs and the Class members seek relief under Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. §§ 501.201, et seq., including, but not limited to, damages,

injunctive relief, and attorneys’ fees and costs, and any other just and proper relief

                               SEVENTH CLAIM FOR RELIEF
                                     Declaratory Judgment
                              (On behalf of Plaintiffs and the Class)

       211.    Plaintiffs restate and reallege paragraphs 1 through 120 as if fully set forth herein.

       212.    As previously alleged, Plaintiffs and Class members entered into an implied

contract that required Defendant to provide adequate security for the SPI and PII it collected

from their payment card transactions. As previously alleged, Defendant owes duties of care to

Plaintiffs and Class members that require it to adequately secure SPI and PII.

       213.    Defendant still possesses SPI and PII pertaining to Plaintiffs and Class members.

       214.    Defendant has not announced or otherwise notified Plaintiffs and Class members

that their SPI and PII are sufficiently protected or, more importantly, expunged from Defendant’s

servers so as to prevent any further breaches or compromises.




                                                    51
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 52 of 55 PageID 52



       215.    Accordingly, Defendant has not satisfied its contractual obligations and legal

duties to Plaintiffs and Class members. In fact, now that Defendant’s lax approach towards data

security has become public, the SPI and PII in its possession is more vulnerable than before.

       216.    Actual harm has arisen in the wake of the Data Breach regarding Defendant’s

contractual obligations and duties of care to provide data security measures to Plaintiffs and

Class members.

       217.    Plaintiffs, therefore, seek a declaration that: (a) Defendant’s existing data security

measures do not comply with its contractual obligations and duties of care; and (b) in order to

comply with its contractual obligations and duties of care, Defendant must implement and

maintain reasonable security measures, including, but not limited to:

       a.      engaging third-party security auditors/penetration testers as well as internal

               security personnel to conduct testing, including simulated attacks, penetration

               tests, and audits on Defendant’s systems on a periodic basis, and ordering

               Defendant to promptly correct any problems or issues detected by such third-party

               security auditors;

       b.      engaging third-party security auditors and internal personnel to run automated

               security monitoring;

       c.      auditing, testing, and training its security personnel regarding any new or

               modified procedures;

       d.      segmenting customer data by, among other things, creating firewalls and access

               controls so that if one area of Defendant is compromised, hackers cannot gain

               access to other portions of Defendant’s systems;




                                                52
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 53 of 55 PageID 53



       e.      purging, deleting, and destroying SPI and PII not necessary for its provisions of

               services in a reasonably secure manner;

       f.      conducting regular database scans and security checks;

       g.      routinely and continually conducting internal training and education to inform

               internal security personnel how to identify and contain a breach when it occurs

               and what to do in response to a breach; and

       h.      educating its customers about the threats they face as a result of the loss of their

               financial and personal information to third parties, as well as the steps

               Defendant’s customers should take to protect themselves.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the Class, respectfully seeks from the

Court the following relief:

       a.      Certification of the Class as requested herein;

       b.      Appointment of Plaintiffs as Class representatives and their undersigned counsel

               as Class counsel;

       c.      Award Plaintiffs and members of the proposed Class damages;

       d.      Award Plaintiffs and members of the proposed Class equitable, injunctive and

               declaratory relief, including the enjoining of Defendant’s insufficient data

               protection practices at issue herein and Defendant’s continuation of its unlawful

               business practices as alleged herein;

       e.      An order declaring that Defendant’s acts and practices with respect to the

               safekeeping of SPI and PII are negligent;




                                                53
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 54 of 55 PageID 54



       f.     Award Plaintiffs and members of the proposed Class pre-judgment and post-

              judgment interest as permitted by law;

       g.     Award Plaintiffs and members of the proposed Class reasonable attorney fees and

              costs of suit, including expert witness fees; and

       h.     Award Plaintiffs and members of the proposed Class any further relief the Court

              deems proper.

                                       JURY DEMAND

       Plaintiffs, on behalf of themselves and the Class of all others similarly situated, hereby

demand a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

Dated: April 3, 2019                         Respectfully submitted,

                                             /s/ John A. Yanchunis

                                             MORGAN & MORGAN
                                             COMPLEX LITIGATION GROUP
                                             John A. Yanchunis
                                             jyanchunis@ForThePeople.com
                                             Ryan J. McGee
                                             rmcgee@ForThePeople.com
                                             201 N. Franklin Street, 7th Floor
                                             Tampa, Florida 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 223-5402

                                             WOLF HALDENSTEIN ADLER
                                               FREEMAN & HERZ LLP
                                             Matthew M. Guiney
                                             guiney@whafh.com
                                             (pro hac vice forthcoming)
                                             270 Madison Avenue
                                             New York, New York 10016
                                             Telephone: 212/545-4600
                                             Facsimile: 212/545-4653

                                             WOLF HALDENSTEIN ADLER
                                              FREEMAN & HERZ LLC
                                             Carl Malmstrom

                                               54
Case 6:19-cv-00644-CEM-GJK Document 1 Filed 04/03/19 Page 55 of 55 PageID 55



                                   malmstrom@whafh.com
                                   (pro hac vice forthcoming)
                                   111 W. Jackson St., Suite 1700
                                   Chicago, IL 60604
                                   Telephone: 312/984-0000
                                   Facsimile: 212/545-4653

                                   Attorneys for Plaintiffs and the Putative Class




                                     55
